—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered August 1, 2000, convicting defendant, after a jury trial, of robbery in the first degree and conspiracy in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years and 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury could have reasonably concluded that defendant was a participant in both the conspiracy to commit a robbery and the robbery itself (see People v Cabey, 85 NY2d 417 [1995]; People v Rivera, 266 AD2d 85 [1999]). Defendant admitted that he had discussed committing the robbery with two companions two weeks prior to its occurrence and that he called to confirm that they would go forward with the plan on the date of the robbery. Defendant also admitted that he had been promised a $1,000 share in the proceeds of the robbery. In addition, the evidence warranted the inferences that defendant recruited an additional person to aid in the commission of the crime and that when defendant was waiting in the getaway vehicle, he was in a position to observe the robbery taking place and served as a lookout. Defendant’s conduct, and that of the others, made little sense unless defendant was a participant and not a spectator (see People v Glenn, 259 AD2d 375 [1999], lv denied 94 NY2d 880 [2000]). Concur — Buckley, P.J., Mazzarelli, Saxe, Williams and Marlow, JJ.